[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                                                         U.S. COURT OF APPEALS
                              _____________                ELEVENTH CIRCUIT
                                                               APRIL 27, 2006
                               No. 05-14364                 THOMAS K. KAHN
                              _____________                       CLERK


                  D. C. Docket No. 02-03256-CV-WBH-1

MARY ANN PECKHAM,


                                                 Plaintiff-Appellant,

                                  versus


GALE A. NORTON, Secretary,
Department of the Interior,


                                                 Defendant-Appellee.


                              ____________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                              ____________

                              (April 27, 2006)

Before CARNES, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      In this consolidated appeal, appellant-plaintiff Mary Ann Peckham

(Peckham) appeals (1) the grant by the district court of summary judgment in favor

of Gale A. Norton, Secretary of the Department of the Interior (DOI), and (2) the

district court’s affirmance of the decision of the Merit Systems Protection Board

(MSPB), upholding her termination by the National Park Service. In so doing ,

the district court found against Peckham (1) on her claims of sex discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1864, as

amended, 42 U.S.C. § 2000e, et seq., and (2) against the merits system non-

discrimination component of her case under the Civil Service Reform Act of 1978,

Pub. L. No. 95-454, 92 Stat. 1111, 5 U.S.C. §§ 2302(b), 7701 and 7703(c)), as

being procedurally improper.

      After carefully reviewing the record on appeal, and reading the parties’

briefs, we affirm the district court’s grant of summary judgment in favor of DOI

and also its affirmance of the MSPB, based on the well-reasoned Report and

Recommendation of the magistrate judge dated April 27, 2005, and the judgment

of the district court adopting the Report and Recommendation of the magistrate

judge, dismissing Peckham’s action dated June 6, 2005.

      AFFIRMED.




                                          2